DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice for all US Patent Applications filed on or after March 16, 2013
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Status of the Claims
This communication is in response to communications received on 6/30/22.  Claims 1, 11, 13, and 20 has/have been amended and applicant states support can be found at instant specification Fig. 2 and [0022-0023] and Figs. 3-5 and [0040-0041] .  Therefore, Claims 1-20 is/are pending and have been addressed below.

Response to Arguments

Applicant’s arguments, see applicant’s remarks, filed 6/30/22, with respect to rejections under 35 USC 112 for claim(s) 1-20 have been fully considered and are persuasive.   The Examiner respectfully withdraws rejections under 35 USC 112 for claim(s) 1-20.

Applicant’s arguments, see applicant’s remarks, filed 6/30/22, with respect to rejections under 35 USC 101 for claim(s) 1-20 have been fully considered but they are not persuasive as far as they apply to the amended 101 rejection(s) below.

Applicant respectfully traversed the rejection on pg. 9-17.
The Examiner respectfully disagrees because while applicant argues the claims are not organizing human activity, no support is provided as to why the claims are not economic and/or business relationships as they are associated with potential employment relationships.
While the disclosure may explain [0014-0016], the claims are not representative of all items in or all italicized items disclosed.  The claims are also not representative of all items on pg 12 of the remarks following [0014-0016].
It is unclear how to respond to the assertion that the current claims are similar to Example VII when there is no support provided.  Thus the arguments are mere allegations.
Regarding practical application and significantly more, the claim limitations do not improve upon the functioning of a computer or other technical field.  Indeed, the claims sift through lots of data, perform myriad types of analyses according to computational models and such, and use diversity factors but the invention does not actually improve upon any computational technology as the general use of computational models amount to a general purpose computer used to apply the abstract idea(s).
Thus, the argument(s) are unpersuasive.

Applicant’s arguments, see applicant’s remarks, filed 6/30/22, with respect to rejections under 35 USC 103 for claim(s) 1-20 have been fully considered but they are not persuasive as far as they apply to the amended 103 rejection(s) below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

The limitation(s) below for representative claim(s) 1, 13, and 20 that, under its broadest reasonable interpretation, is an abstract idea directed to scheduling candidate interview.

Step 1: The claim(s) as drafted, is/are a process (claim(s) 13-19 recites a series of steps) and system (claim(s) 1-12 and 20 recites a series of components).

Step 2A – Prong 1: The claims are found to recite limitations that set forth the abstract idea(s) in the following representative claim(s):
Claim 13: obtaining, first data points associated with the job opening from a first plurality of sources, and generating, based on the first data points, a calibrated job profile;
obtaining second data points associated with the candidate from a second plurality of sources, and generating, based on the second data points, an enriched talent profile of the candidate;
identifying, by comparing the calibrated job profile and the enriched talent profile, one or more aspects of the candidate to be evaluated during the interview;
receiving, enriched talent profiles of potential interviewers of the organization;
executing, a neural comprising an input layer to receive, as inputs, the one or more aspects, the enriched talent profile of the candidate, and the enriched talent profiles of the potential interviewers, and an output layer to output a plurality of ranked lists that each contains one or more potential interviewers that are ranked according to match scores that each indicates an effectiveness measure of a corresponding one of the one or more potential interviewers for evaluating a corresponding aspect of the candidate during the interview, wherein the neural is trained using training data including enriched talent profiles of example qualified interviewers, and wherein the training comprises iteratively adjusting one or more parameters of the neural; and
determining, based on the plurality of ranked lists and rules, qualified interviewers from the potential interviewers for evaluating each of the one or more aspects during the interview, wherein the rules comprise at least one rule taking into account of diversity factors; and
transmitting a request for participating in an interview of the candidate to at least one of the qualified interviewers.
Claim 1 and 20: the same analysis as claim(s) 13.
Dependent claims  2-11 and 14-19 recite the same or similar abstract idea(s) as independent claim(s) 1, 13, and 20 with merely a further narrowing of the abstract idea(s): with additional steps to a) determine candidates and alternatives based on time slots and identify questions and add the questions to a list and/or and/or b) data points, calibrated job profile, enriched talent profile, aspect, neurons of hidden layers of deep neural network.

The identified limitations of the independent and dependent claims above fall well-within the groupings of subject matter identified by the courts as being abstract concepts of:
a method of organizing human activity (commercial or legal interactions including advertising, marketing or sales activities or behaviors, or business relations) because the invention is directed to economic and/or business relationships as they are associated with potential employment relationships.

Step 2A – Prong 2: The claims are found to clearly be directed to the abstract idea identified above because the claims, as a whole, fail to integrate the claimed judicial exception into a practical application, specifically:
The additional elements encompassed by the abstract idea include neural network module (claims 1, 13, and 20) the one or more computers comprising: a storage device; and a processing device (claim(s) 1), processing device (claim(s) 13), machine-readable non-transitory storage media, one or more computers comprising: a storage device; and a processing device (claim(s) 20), and processing device (claim(s) 2-3, 11-12).

Step 2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements as described above with respect to Step 2A Prong 2 fails to describe:
Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a)
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo
Applying the judicial exception with, or by use of, a particular machine – see MPEP 2106.05(b)
Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo.

Thus the additional elements as described above with respect to Step 2A Prong 2 merely amount to (as additionally noted by instant specification [0060]) a general purpose computer used to apply the abstract idea(s) and thus similarly the combination and arrangement of the above identified additional elements when analyzed under Step 2B also fails to necessitate a conclusion that the claims amount to significantly more than the abstract idea for the same reasons as set forth above (MPEP 2106.05(f)).

Claims 1-20 are accordingly rejected under 35 USC § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea(s)) without significantly more.
For further authority and guidance, see:
MPEP § 2106
https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility
http://ptoweb.uspto.gov/patents/exTrain/101.html

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

It has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).

Claim(s) 1-4, 6, 8-15, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Upadhyay et al. (US 2019/0164107 A1) in view of Kung (US 2019/0378017 A1) and Pong et al. (US 2019/0188624 A1).

Regarding claim 1, 13, and 20 (Currently amended), Upadhyay teaches a method to automate selection of qualified interviewers for an interview of a candidate for a job opening at an organization, the method comprising:
obtaining, by a processing device using first data points associated with the job opening from a first plurality of sources, and generating, based on the first data points, a calibrated job profile;
obtaining, by the processing device second data points associated with the candidate from a second data points associated with the candidate from a second plurality of sources, and generating, based on the second data points, an enriched talent profile of the candidate;
identifying, by the processing device by comparing the calibrated job profile and the enriched talent profile, one or more aspects of the candidate to be evaluated during the interview;
receiving, by the processing device, enriched talent profiles of potential interviewers of the organization;
input the one or more aspects, the enriched talent profile of the candidate, and the enriched talent profiles of the potential interviewers, to calculate based on the data inputs, and output match scores indicating an effectiveness measure of a corresponding one of the or more potential interviewers for evaluating a corresponding aspect of the candidate during the interview, data including enriched talent profiles of example qualified interviewers; and
determining, by the processing device based on the data, qualified interviewers from the potential interviewers for evaluating each of the one or more aspects during the interview; and 
transmitting a request for participating in an interview of the candidate to at least one of the qualified interviewers [for the limitations above, see at least Fig. 5 and [0064] a computer system;
Fig. 4 and [0033] “The interview request may include a job title, job description, skills, experience, and/or other characteristics of a job to be filled.”; [0046] “In turn, the job listing may be parsed to obtain a job title, industry, seniority, minimum work experience, education, skills, and/or other interview attributes 304 associated with interview request 302.”;
 [0023] “First, identification mechanism 108 may identify candidates 116 as users who have applied to jobs, positions, roles, and/or opportunities, within or outside online professional network 118. Identification mechanism 108 may also, or instead, identify candidates 116 as users and/or members of online professional network 118 with skills, work experience, and/or other attributes or qualifications that match the corresponding jobs, positions, roles, and/or opportunities.”; [0028] “For example, profile data 216 for an online professional network may include a set of attributes for each user, such as demographic (e.g., gender, age range, nationality, location, language), professional (e.g., job title, professional summary, professional headline, employer, industry, experience, skills, seniority level, professional endorsements), social (e.g., organizations to which the user belongs, geographic area of residence), and/or educational (e.g., degree, university attended, certifications, licenses) attributes.”;
[0044-0045] “For example, interview request 302 may be submitted by a recruiter, hiring manager, human resources professional, executive, coordinator, and/or other entity involved in filling a job or position at a company, school, group, and/or organization. To generate interview request 302, the entity may submit interview attributes 304 associated with interview request … For example, interview attributes 304 may identify candidate 320, the position or opportunity for which interview 316 is used to screen candidate 320 … Interview attributes 304 may also, or instead, include skills, work experience, education, and/or other requirements or qualifications to be tested during interview 316.”;
[0058] “Initially, a set of interview attributes associated with an interview request and a set of interviewer attributes for a set of interviewers are obtained (operation 402). The interview attributes may also include skills, experience, education, and/or other criteria or qualifications associated with the opportunity.”;
[0026] match interviewer to interview candidate for a specific job “In one or more embodiments, screening system 102 uses online professional network 118 data to match interviewers 110 to interviews with candidates 116. As described in further detail below, screening system 102 may use profile and/or activity data with online professional network 118 to identify interviewers 110 that are qualified, available, reputable, and/or otherwise suitable for conducting the corresponding interviews.”; [0034, 0034, 0050, 0053] compare interviewer social network data to candidate social network data as it related to the interview for the specific job; [0034] “ In another example, matching apparatus 204 may filter interviewers 226 to remove members that are directly connected to the candidate in the social network”; [0035] “Next, matching apparatus 204 generates a set of scores 228 for interviewers 226 that pass filters 224. Scores 228 may represent the extent to which each interviewer matches or is suitable for conducting job interview 230. For example, a score for the interviewer may reflect the interviewer's reputation, past interviewing performance, and/or familiarity or experience with the skills, work experience, role, and/or other attributes of the job or opportunity.”; [0050] "Interview attributes 304 and interviewer attributes 308 may be used to filter interviewers 306 so that matches 314 include only interviewers 306 that are qualified to conduct interview 316 and adhere to constraints specified in interview request 302."; [0053] "Continuing with the example, a reputation model and/or other statistical model or machine learning technique may be used to generate and/or update weights 310 associated with ratings, reviews, endorsements, recommendations, reputation scores, availability, pricing, and/or other interviewer attributes 304 used to calculate a match score for the interviewer.";
[0059] “Next, the interview and interviewer attributes are used to identify a subset of interviewers as matches for the interview request (operation 404). In particular, one or more interview attributes may be used as filters for the interviewer attributes to ensure that the matches include only qualified, available, and/or compatible interviewers.”;
[0061] scheduling interviews by waiting for acceptance of an interview by interviewer and/or candidate].

Upadhyay teaches using machine learning but doesn’t/don’t explicitly teach using a deep neural network however, in the field pertinent to the particular problem with which the applicant was concerned such deep neural network, Kung discloses
executing, by the processing device, a neural network module comprising an input layer to receive input as inputs, , and an output layer to output data, wherein the neural network module is trained using training data including data, and wherein the training comprises iteratively adjusting one or more parameters of the neural network module [see at least [0004-0005, 0012, 0015] a neural network with input, hidden, and output layers which can be used in sequence recognition (sequence recognition (e.g., speech, character, gesture recognition), etc.). and pattern matching and optimization such as matching users based on constraints; [0007, 0012, 0046, 0062] training data for neural network yielding in adjusting a parameter via iterative learning; [0103] modules].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Upadhyay with Kung to include the limitation(s) above as disclosed by Kung.  Doing so would help ensure that Upadhyay’s selected interviewer is a good candidate by utilizing machine learning such as neural network which will resolve “computationally difficult problems such as pattern matching and optimization”  [see at least Kung [0004-0005, 0012, 0015] ].
Furthermore, all of the claimed elements were known in the prior arts of Upadhyay and Kung and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.

Upadhyay in view of Kung doesn’t/don’t explicitly teach but Pong discloses output a plurality of ranked lists that each contains one or more potential interviewers that are ranked according to match scores; and
determining, by the processing device based on the plurality of ranked lists and rules, qualified interviewers from the potential interviewers, wherein the rules comprise at least one rule taking into account of diversity factors [for the limitations above see at least [0041] matching apparatus 204: a) may obtain a partial or complete list of interviewers and b) may also, or instead, generate a list of best-qualified interviewers 226 and/or filter interviewers 226 identified in the interview request and/or constraints 224 by matching interviewers 226 and their corresponding experiences, reputations, and/or other attributes 214 to qualifications ( e.g., leadership, specific skills, collaboration, culture, etc.) specified in constraints 224, c) where in the generated list the score (“exceed a threshold”) matching is via groups (“pre-specified number”) and the group can be one person thus ranking of most qualified, and where filtering the generated list is based on qualifications such as culture (diversity factor);
[0041] matching apparatus 204: a) may obtain a partial or complete list of interviewers, b) may also, or instead, generate a list of best-qualified interviewers 226, base and c) may further ensure that the identified interviewers 226 have availability that can accommodate time-based constraints 224].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Upadhyay in view of Kung with Pong to include the limitation(s) above as disclosed by Pong.  Doing so would help ensure that Upadhyay in view of Kung (Upadhyay) has available and qualified interviewers being selected and additionally scheduling the qualified interviewers in a more specific manner to make the scheduling process more efficient [see at least Pong [0027] “Consequently, screening system 102 may reduce overhead associated with manually scheduling interviews, increase the quality of interviewers 110 and/or interviews for opportunities associated with companies or organizations of various sizes, and/or streamline the screening process for moderators, interviewers 110, candidates 116, and/or other entities affected by the interviews.”; [0056] “”ensure that interviewers 226 matched to interviews 232 have the requisite skills, experience, and/or background to assess the corresponding candidates.].

Regarding claim 2 and 14, modified Upadhyay teaches the method of claim 13.

Modified Upadhyay (Upadhyay) [0061] teaches scheduling interviews but doesn’t/don’t explicitly teach however Pong discloses further comprising:
determining, based on time slots of an interview agenda and calendars of the qualified interviewers, availabilities of the qualified interviewers during the interview;
selecting, based on the match scores and the availabilities of the qualified interviewers, one or more interviewers to evaluate the aspect during the interview [for the limitations above see at least [0043] “More specifically, scheduling apparatus 206 may generate interview schedule 230 by sequentially matching each available time slot in the time period to availabilities of interviewers 226 and selecting an interviewer with availability during the time slot”;
[0042] “Scheduling apparatus 206 may also, or instead, select an interviewer from a set of qualified interviewers 226 for conducting a specific type of interview and/or performing a certain type of screening and assign the interviewer to a time slot in interview schedule 230”].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Upadhyay with Pong to include the limitation(s) above as disclosed by Pong.  Doing so would help ensure that modified Upadhyay has available and qualified interviewers being selected and additionally scheduling the qualified interviewers in a more specific manner to make the scheduling process more efficient [see at least Pong [0027] “Consequently, screening system 102 may reduce overhead associated with manually scheduling interviews, increase the quality of interviewers 110 and/or interviews for opportunities associated with companies or organizations of various sizes, and/or streamline the screening process for moderators, interviewers 110, candidates 116, and/or other entities affected by the interviews.”; [0056] “”ensure that interviewers 226 matched to interviews 232 have the requisite skills, experience, and/or background to assess the corresponding candidates.].

Regarding claim 3 and 15, modified Upadhyay teaches the method of claim 14, 
and Upadhyay teaches further comprising:
generating an interview sheet personalized for the selected one or more interviewers; and
sending a request comprising the personalized interview sheet to the selected one or more interviewers [see at least [0062] “A set of interview questions for the job interview is then selected (operation 412) and transmitted to the interviewer (operation 414). For example, the interview questions may be selected to include … questions with which the interviewer is familiar … . The interview questions may be provided as suggestions to the interviewer to assist the interviewer with conducting the interview.”].

Regarding claim 4, modified Upadhyay teaches the intelligent scheduler system of claim 1, and Upadhyay teaches wherein the data points associated with the job opening comprise a job description and additional information relating to the job opening, and wherein the calibrated job profile comprises vector representations of variables comprising at least one of a job title, responsibilities of the job, pre-requisite education, pre- requisite training, pre-requisite certifications, skills required for the job, skills preferred for the job, or working experience [see at least Fig. 4 and [0033] “The interview request may include a job title, job description, skills, experience, and/or other characteristics of a job to be filled.”; [0046] “In turn, the job listing may be parsed to obtain a job title, industry, seniority, minimum work experience, education, skills, and/or other interview attributes 304 associated with interview request 302.”]

Regarding claim 6, modified Upadhyay teaches the intelligent scheduler system of claim 1, and Upadhyay teaches wherein the data points associated with the candidate comprise a profile of the candidate and supplemental data, and wherein the enriched talent profile of the candidate comprises vector representations of variables comprising at least one of skills, past employments, responsibilities and duration of these employments, a training history, an education history, personal web pages/blogs/video postings, social network pages, or professional work products [see at least [0023] “First, identification mechanism 108 may identify candidates 116 as users who have applied to jobs, positions, roles, and/or opportunities, within or outside online professional network 118. Identification mechanism 108 may also, or instead, identify candidates 116 as users and/or members of online professional network 118 with skills, work experience, and/or other attributes or qualifications that match the corresponding jobs, positions, roles, and/or opportunities.”; [0028] “For example, profile data 216 for an online professional network may include a set of attributes for each user, such as demographic (e.g., gender, age range, nationality, location, language), professional (e.g., job title, professional summary, professional headline, employer, industry, experience, skills, seniority level, professional endorsements), social (e.g., organizations to which the user belongs, geographic area of residence), and/or educational (e.g., degree, university attended, certifications, licenses) attributes.”].

Regarding claim 8, modified Upadhyay teaches the intelligent scheduler system of claim 1, and Upadhyay teaches wherein each of the enriched talent profiles of potential interviewers of the organization comprises vector representations of variables comprising at least one of skills, past employments, responsibilities and duration of these employments, a training history, an education history, personal web pages/blogs/video postings, social network pages, or professional work products [see at least [0049] “More specifically, interviewer attributes 308 include data that is used to assess the qualifications and/or suitability of interviewers 306 in conducting interview 316. Interviewer attributes 308 may thus include employment, work experience, seniority, industry, title, education, skills, endorsements, recommendations, certifications, licenses. awards, accomplishments, and/or other self-reported and/or socially validated professional qualifications of interviewers 306.”].

Regarding claim 9 and 18, modified Upadhyay teaches the intelligent scheduler system of claim 1, and Upadhyay teaches wherein the aspect comprises at least one of a job skill or a personal trait of the candidate [see at least [0045] “Interview attributes 304 may also, or instead, include skills, work experience, education, and/or other requirements or qualifications to be tested during interview 316”].

Regarding claim 10, modified Upadhyay teaches the intelligent scheduler system of claim 1.

Modified Upadhyay doesn’t/don’t explicitly teach but Kung discloses wherein the neurons of the hidden layers of the deep neural network perform one of linear computation or non-linear computation specified by parameters, and wherein the parameters are determined in a training process [see at least [0015] supply input and internal teaching labels, process the input data through the hidden layers, “(c) supplying the internal teaching labels to the hidden layers and calculating scores for the hidden layers based on the internal teaching labels, (d) modifying the hidden layers based on the calculated scores and the comparison of the processing result with the output label”].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Upadhyay with Kung to include the limitation(s) above as disclosed by Kung.  Doing so would help ensure that modified Upadhyay’s selected interviewer is a good candidate by utilizing machine learning such as neural network which will resolve “computationally difficult problems such as pattern matching and optimization”  [see at least Kung [0004-0005, 0012, 0015] ].
Furthermore, all of the claimed elements were known in the prior arts of modified Upadhyay and Kung and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.

Regarding claim 11 (currently amended), modified Upadhyay teaches the intelligent scheduler system of claim 2.

Modified Upadhyay doesn’t/don’t explicitly teach but Pong discloses wherein the processing device is further to:
select, based on the plurality of ranked lists and the availabilities of the qualified interviewers, one or more back-up interviewers; and
responsive to a request for substitution for the selected interviewers, present the one or more back-up interviewers on a user interface [for the limitations above see at least [0041] “Matching apparatus 204 may also, or instead, generate a list of best-qualified interviewers 226 and/or filter interviewers 226 identified in the interview request and/or constraints 224 by matching interviewers 226 and their corresponding experiences, reputations, and/or other attributes 214 to qualifications (e.g., leadership, specific skills. collaboration. culture, etc.) specified in constraints 224.”; [0055] "After invitations to interviews 232 are transmitted to the corresponding interviewers 226, management apparatus 21 0 tracks responses 220 to the invitations from interviewers 226 and generates notifications 222 and/or other output based on responses 220L. If the interviewer rejects the invitation, management apparatus 210 may generate a notification to the moderator and provide options for replacing the interviewer with a similar interviewer, changing interview schedule 230, replacing interview schedule 230 with another valid interview schedule, and/or otherwise updating interview schedule 230 in response to the rejection.].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Upadhyay with Pong to include the limitation(s) above as disclosed by Pong.  Doing so would help ensure that modified Upadhyay has available and qualified interviewers being selected and additionally scheduling the qualified interviewers in a more specific manner to make the scheduling process more efficient [see at least Pong [0027] “Consequently, screening system 102 may reduce overhead associated with manually scheduling interviews, increase the quality of interviewers 110 and/or interviews for opportunities associated with companies or organizations of various sizes, and/or streamline the screening process for moderators, interviewers 110, candidates 116, and/or other entities affected by the interviews.”; [0056] “”ensure that interviewers 226 matched to interviews 232 have the requisite skills, experience, and/or background to assess the corresponding candidates.].

Regarding claim 12 and 19, modified Upadhyay teaches the method of claim 15
and Upadhyay teaches further comprising:
identifying questions relating to the aspect from a question bank; and
adding the identified interview questions to the personalized interview sheet [see at least [0037] “To help the selected interviewer 232 conduct job interview 230, interaction apparatus 208 provides a set of suggested questions 212 to interviewer 232. For example, interaction apparatus 208 may obtain questions 212 from data repository 134, request repository 234, and/or another data store.”; [0062] “A set of interview questions for the job interview is then selected (operation 412) and transmitted to the interviewer (operation 414). For example, the interview questions may be selected to include questions asked in previous and/or similar interviews, … and/or questions that are tagged with and/or matched to skills or qualifications identified in the interview request.”].

Claim(s) 5 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Upadhyay in view of Kung and Pong as applied to claim(s) 4 and 13 above and further in view of Innes et al. (US 2018/0005190 A1).

Regarding claim 5, modified Upadhyay teaches the intelligent scheduler system of claim 4, wherein the calibrated job profile further comprises vector representations of data and data from a profile of a qualified candidate for a same or similar position within the organization [see at least Fig. 4 and [0033] “The interview request may include a job title, job description, skills, experience, and/or other characteristics of a job to be filled.”; [0046] “In turn, the job listing may be parsed to obtain a job title, industry, seniority, minimum work experience, education, skills, and/or other interview attributes 304 associated with interview request 302.”;
[0023] “First, identification mechanism 108 may identify candidates 116 as users who have applied to jobs, positions, roles, and/or opportunities, within or outside online professional network 118. Identification mechanism 108 may also, or instead, identify candidates 116 as users and/or members of online professional network 118 with skills, work experience, and/or other attributes or qualifications that match the corresponding jobs, positions, roles, and/or opportunities.”;].

Modified Upadhyay (Upadhyay) [0033, 0046] teaches various data associated with an interview request including other characteristics of a job to be filled, that the interview request data is used to determine job profile data of a job posting, profile data of users that is related to interview request data.  Modified Upadhyay doesn’t/don’t explicitly teach but, in the field pertinent to the particular problem with which the applicant was concerned such as the other characteristics of a job to be filled include variables derived or predicted from a profile of a qualified candidate previously hired for a same or similar position within the organization, Innes discloses
further comprises vector representations of variables derived from a profile of a qualified candidate previously hired for a same or similar position within the organization or predicted based on candidates previously hired for a same or similar position within the organization [see at least [0044-0045] manage employment decisions such as determine traits from prior or current employees].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Upadhyay with Innes to include the limitation(s) above as disclosed by Innes.  Doing so would help ensure that modified Upadhyay has available and qualified interviewers and candidates being selected based on more specific parameters to make the selecting process more effective and efficient [see at least Innes [0010] “ reference information associated with current employees, former employees and/or other individuals (e.g., past rejected candidates or past candidates that did not accept an offer) can be obtained including resumes, performance evaluations and other metrics (e.g., non-employment related data such as publically available information indicating participation in non-employment events). The reference information can be analyzed to identify target characteristics that are desired in a candidate and/or non-target characteristics that are not desired in a candidate. … A determination can then be made to identify best candidates according to the comparison.”].


Regarding claim(s) 16, the claim(s) recite(s) analogous limitations to claim(s) 4 and 5 above and is/are therefore rejected on the same premise.


Claim(s) 7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Upadhyay in view of Kung and Pong as applied to claim(s) 6 and 13 above and further in view of Gardner et al. (US 2013/0096991 A1).

Regarding claim 7 and 17 (7 is the second limitation of 17), modified Upadhyay teaches the method of claim 13, wherein the enriched talent profile of the candidate comprises vector representations of variables comprising at least one of skills, past employments, responsibilities and duration of these employments, a training history, an education history, personal web pages/blogs/video postings, social network pages, or professional work products, and wherein the enriched talent profile of the candidate further comprises vector representations of variables comprising at least one of data [see at least [0023] “First, identification mechanism 108 may identify candidates 116 as users who have applied to jobs, positions, roles, and/or opportunities, within or outside online professional network 118. Identification mechanism 108 may also, or instead, identify candidates 116 as users and/or members of online professional network 118 with skills, work experience, and/or other attributes or qualifications that match the corresponding jobs, positions, roles, and/or opportunities.”; [0028] “For example, profile data 216 for an online professional network may include a set of attributes for each user, such as demographic (e.g., gender, age range, nationality, location, language), professional (e.g., job title, professional summary, professional headline, employer, industry, experience, skills, seniority level, professional endorsements), social (e.g., organizations to which the user belongs, geographic area of residence), and/or educational (e.g., degree, university attended, certifications, licenses) attributes.”].

Modified Upadhyay (Upadhyay) [0023, 0028] teaches various data associated with a user’s profile such as a user’s interactions but doesn’t/don’t explicitly teach however Gardner teaches profile data determined based on a user’s interactions on the social network and Gardner specifically discloses
wherein the enriched talent profile of the candidate further comprises vector representations of variables comprising at least one of predicted future job titles, predicted future employers, predicted future seniority levels, predicted future skills to acquire, or predicted tenure duration with the organization [see at least Figs. 2 and 3A and [0079] “Referring again to FIG. 3A, and in connection with FIG. 2, in one embodiment, the prediction engine 208 executing on the first computing device generates a prediction of a future modification to the generated profile, responsive to the comparison. In another of these embodiments, the prediction engine 208 predicts a future level of expertise of the at least one of professional and the entity. For example, the analysis engine 204 may receive a profile of a mentor to a profiled professional and compare the mentor's profile with the generated profile. Based on the comparison, the prediction engine 208 may generate a prediction of a modification to the generated profile for example, the analysis may indicate that every one of the mentor's previous mentees who attained a certain level of education went on to obtain jobs at a prestigious institution, as well as indicate that the profiled professional attained that level of education; the prediction engine 208 may evaluate the analysis and determine that the generated profile may eventually be modified to reflect employment at the prestigious institution. The prediction engine 208 may also generate a prediction of a future level of expertise by the profiled professional, for example, to reflect an increased level of expertise given the likelihood of attaining employment at the prestigious institution.”]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Upadhyay with Gardner to include the limitation(s) above as disclosed by Gardner.  Doing so would help ensure that modified Upadhyay selects candidates based on all available data (see Upadhyay [0023, 0028] select candidates based on “and/or other data related to the user's interaction with the social network”) and this will help select better qualified candidates such as those with greater future potential to advance to certain levels of expertise [see at least Gardner [0057] “In yet another embodiment, the prediction engine 208 predicts future modifications to a professional's profile or level of expertise.”].
Furthermore, all of the claimed elements were known in the prior arts of modified Upadhyay and Gardner and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.

Conclusion

When responding to the office action, any new claims and/or limitations should be accompanied by a reference as to where the new claims and/or limitations are supported in the original disclosure.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Andrade et al. –WO 2016205909 A2 (relevant because it teaches interviewer selection)
Ngongo et al. –The perils of straying from protocol: sampling bias and interviewer effects (relevant because it teaches effects on interviewer selection)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES WEBB whose telephone number is (313)446-6615.  The examiner can normally be reached on M-F 10-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.W./Examiner, Art Unit 3624                                                                                                                                                                                                        


/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624